 

Exhibit 10.9

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 23, 2017, by and among ICTV Brands Inc., a Nevada corporation (the
“Company”) and the investors identified on Schedule A hereto (each, including
their respective successors and assigns, an “Investor” and collectively, the
“Investors”).

 

RECITALS

 

A. In connection with the Securities Purchase Agreement by and among the parties
hereto dated as of October 4, 2016 (the “Purchase Agreement”), the Company has
agreed, upon the terms and subject to the conditions set forth in the Purchase
Agreement, to issue and sell to each Investor shares (the “Shares”) of the
Company’s common stock, $0.001 par value per share (“Common Stock”).

 

B. In accordance with the terms of the Purchase Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the respective meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
have the respective meanings set forth in this Section 1 and other terms are
defined throughout this Agreement:

 

“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number sought to be included thereon as filed with the Commission or
(ii) requires the Company to either exclude Registrable Securities held by
specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities they seek to include in such Registration Statement.

 

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
150th day following the Final Closing Date and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
initial Registration Statement will not be reviewed or is no longer subject to
further review and comments; (b) with respect to any additional Registration
Statements required to be filed pursuant to Section 2(a), the earlier of: (i)
the 120th day following the applicable Filing Date for such additional
Registration Statement(s) and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that such additional
Registration Statement(s) will not be reviewed or is no longer subject to
further review; (c) with respect to any additional Registration Statements
required to be filed solely due to SEC Restrictions, the earlier of: (i) the
120th day following the applicable Restriction Termination Date and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the earlier of: (i) the 120th
day following the date on which the Company becomes eligible to utilize Form S-3
to register the resale of Common Stock, and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

 

   

  

 

“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on (a) the date that all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (b) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without restriction pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th day following the Final
Closing Date; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the 30th day following the
Effective Date for the last Registration Statement filed pursuant to this
Agreement under Section 2(a); (c) with respect to any additional Registration
Statements required to be filed due to SEC Restrictions, the 30th day following
the applicable Restriction Termination Date; and (d) with respect to a
Registration Statement required to be filed under Section 2(c), the 30th day
following the date on which the Company becomes eligible to utilize Form S-3 to
register the resale of Common Stock.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities and, if other than an Investor, a Person to
whom the rights hereunder have been properly assigned pursuant to Section 7
hereof.

 

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Schedule A.

 

  2 

  

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means: (i) the Shares sold to the Investors under the
Purchase Agreement and (ii) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event, or any
price adjustment as a result of such stock splits, reverse stock splits or
similar events with respect to any of the securities referenced in (i) above.
Notwithstanding the foregoing, a security shall cease to be a Registrable
Security for purposes of this Agreement from and after such time as the Holder
of such security may resell such security without restriction under Rule 144, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.

 

“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post- effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

 

“Required Holders” means the Holders of at least a majority of the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Selling Holder Questionnaire” means the selling security holder notice and
questionnaire attached as Annex B hereto.

 

  3 

  

 

“Trading Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTCBB, the OTCQB, the OTCQX or any other market on which the Common
Stock is listed or quoted for trading on the date in question.

 

2. Registration.

 

(a) On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. Each Registration Statement required to be filed under this
Agreement shall be filed on Form S-1 (or on such other form appropriate for such
purpose) and contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement, other
than as to the characterization of any Holder as an underwriter, which shall not
occur unless such Holder consents in writing to such characterization) the “Plan
of Distribution” attached hereto as Annex A. The Company shall cause each
Registration Statement required to be filed under this Agreement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than its Effectiveness Date, and shall use its commercially reasonable
efforts to keep each such Registration Statement continuously effective during
its entire Effectiveness Period. By 5:00 p.m. (Eastern time) on the Business Day
immediately following the Effective Date of each Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule). If for any reason other than due solely to SEC
Restrictions (as defined below), a Registration Statement is effective but not
all outstanding Registrable Securities are registered for resale pursuant
thereto, then the Company shall prepare and file by the applicable Filing Date
an additional Registration Statement to register the resale of all such
unregistered Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415.

 

(b) Notwithstanding anything to the contrary contained in this Section 2, if the
Company receives Commission Comments, and following discussions with and
responses to the Commission (it being understood that the Company will permit
the Holders and counsel to the Holders to review and comment on such responses
and any related amendments to the Registration Statement and incorporate any and
all reasonable comments of the Holders and counsel to the Holders relating
thereto) in which the Company uses its commercially reasonable efforts to cause
as many Registrable Securities for as many Holders as possible to be included in
the Registration Statement filed pursuant to Section 2(a) without characterizing
any Holder as an underwriter unless such Holder consents in writing to such
characterization (and in such regard uses its commercially reasonable efforts to
cause the Commission to permit any Holder or its counsel to participate in
Commission conversations on such issue together with the Company’s counsel, and
timely conveys relevant information concerning such issue with the Holders or
their counsel) (the day that such discussions and responses are concluded shall
be referred to as the “Tolling Date”), the Company is unable to cause the
inclusion of all Registrable Securities, then the Company may, following not
less than three (3) Trading Days prior written notice to the Holders (i) remove
from the Registration Statement such Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities, in each case as the
Commission may require in order for the Commission to allow such Registration
Statement to become effective; provided, that in no event may the Company
characterize any Holder as an underwriter unless such Holder consents in writing
to such characterization (collectively, the “SEC Restrictions”). Unless the SEC
Restrictions otherwise require, any cut-back imposed pursuant to this Section
2(b) shall be allocated among the Registrable Securities of the Holders on a pro
rata basis. The required Effectiveness Date for such Registration Statement will
be tolled until such time as the Company is able to effect the registration of
the Cut Back Shares in accordance with any SEC Restrictions if such Registrable
Securities cannot at such time be resold by the Holders thereof without
restrictions pursuant to Rule 144 (such date, the “Restriction Termination
Date”). From and after the Restriction Termination Date, all provisions of this
Section 2 shall again be applicable to the Cut Back Shares (which, for avoidance
of doubt, retain their character as “Registrable Securities”) if such
Registrable Securities cannot at such time be resold by the Holders thereof
without volume limitations pursuant to Rule 144 so that the Company will be
required to file with and cause to be declared effective by the Commission such
additional Registration Statements in the time frames set forth herein as
necessary to ultimately cause to be covered by effective Registration Statements
all Registrable Securities. For the avoidance of doubt, the time period starting
from the Tolling Date and ending with the Restriction Termination Date shall be
excluded in calculating the applicable Effectiveness Date.

 

  4 

  

 

(c) Promptly following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register Registrable Securities for
resale, the Company shall file a Registration Statement on Form S-3 covering all
Registrable Securities (or a post-effective amendment on Form S-3 to the then
effective Registration Statement) and shall cause such Registration Statement to
be filed by the Filing Date for such Registration Statement and declared
effective under the Securities Act as soon as possible thereafter, but in any
event by the Effectiveness Date therefor. Such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement, other than as to
the characterization of any Holder as an underwriter, which shall not occur
unless such Holder consents in writing to such characterization) the “Plan of
Distribution” attached hereto as Annex A. The Company shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act during the entire Effectiveness Period. By 5:00 p.m.
(Eastern time) on the Business Day immediately following the Effective Date of
such Registration Statement, the Company shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).

 

(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”). The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement) to any Holder who fails to
furnish to the Company a fully completed Selling Holder Questionnaire at least
two Trading Days prior to the Filing Date (subject to the requirements set forth
in Section 3(a)).

 

  5 

  

 

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder:

 

(a) The Company shall not file a Registration Statement, any Prospectus or any
amendments or supplements thereto in which the “Selling Stockholder” section
thereof differs from the disclosure received from a Holder in its Selling Holder
Questionnaire (as amended or supplemented). The Company shall not file a
Registration Statement, any Prospectus or any amendments or supplements thereto
in which it (i) characterizes any Holder as an underwriter, unless such Holder
consents in writing to such characterization, (ii) excludes a particular Holder
due to such Holder refusing to be named as an underwriter, or (iii) reduces the
number of Registrable Securities being registered on behalf of a Holder except
pursuant to, in the case of subsection (iii), the Commission Comments, without,
in each case, such Holder’s express written authorization, unless such reduction
is made pursuant to Section 2(b) hereof. The Company shall also ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.

 

(b) The Company shall (i) prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.

 

(c) The Company shall notify the Holders as promptly as reasonably possible
(and, in the case of (i)(A) below, not less than three Trading Days prior to
such filing and, in the case of (v) below, not less than three Trading Days
prior to the financial statements in any Registration Statement becoming
ineligible for inclusion therein) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (the
Company shall provide true and complete copies thereof and all written responses
thereto that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

  6 

  

 

(d) The Company shall use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Holders of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

(e) The Company shall provide to the Holders and their counsel with drafts of
each Registration Statement and each amendment thereto within a reasonable time
in advance of the filing of the same with the Commission such that the Holders
and their counsel may review and comment on each such Registration Statement and
each amendment thereto and the Company shall incorporate all reasonable comments
received from the Holders and their counsel with respect to such drafts prior to
filing the same with the Commission. The Company shall furnish to the Holders,
without charge and at the option of the Company in electronic format, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by the Holders (including those previously
furnished) promptly after the filing of such documents with the Commission.

 

(f) The Company shall promptly deliver to the Holders, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
and each amendment or supplement thereto as the Holders may reasonably request.
The Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(g) Prior to any public offering of Registrable Securities, the Company shall
register or qualify such Registrable Securities for offer and sale under the
securities or Blue Sky laws of all jurisdictions within the United States as any
Holder may request, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, however, in connection with any such registration or
qualification, the Company shall not be required to (i) qualify to do business
in any jurisdiction where the Company would not otherwise be required to
qualify, (ii) subject itself to general taxation in any such jurisdiction, (iii)
file a general consent to service of process in any jurisdiction, or (iv) make
any change to the Company’s articles of incorporation or bylaws.

 

  7 

  

 

(h) The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement(s), which
certificates shall be free, to the extent permitted by the Purchase Agreement,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may request.

 

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, the Company shall prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(j) The Company shall notify the Holders in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission. The Company
shall also promptly notify the Holders in writing when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective.

 

(k) If any Holder is required under applicable securities laws to be described
in the Registration Statement as an underwriter, at the reasonable request of
such Holder, the Company shall furnish to such Holder, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as a Holder may reasonably request: (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holders, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance reasonably
acceptable to such counsel and as is customarily given in an underwritten public
offering, addressed to the Holders.

 

  8 

  

 

(l) The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless: (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

 

(m) The Company shall use its commercially reasonable efforts to cause all of
the Registrable Securities covered by a Registration Statement to be listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(m).

 

(n) The Company shall cooperate with the Holders who hold Registrable Securities
being offered and, to the extent applicable, facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend to the extent
permitted by the Purchase Agreement) representing the Registrable Securities to
be offered pursuant to a Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Holders may
reasonably request and registered in such names as the Holders may request.

 

(o) If requested by a Holder, the Company shall as soon as practicable: (i)
incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by a Holder
holding any Registrable Securities.

 

4. Registration Expenses.

 

(a) All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
Trading Market on which the Common Stock is then listed or quoted for trading,
(B) with respect to filings with FINRA by any underwriter’s counsel for
compensation review pursuant to FINRA Rule 5110, and (C) in compliance with
applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by a Holder), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions incurred by any Holder.

 

  9 

  

 

5. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
(i) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or in any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus, or such Blue Sky Application or in any
amendment or supplement thereto, (ii) any violation by the Company or its agents
of any rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (iii) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification on an Investor’s behalf and will reimburse such Investor, and each
such officer, director or member and each such controlling person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or action. The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.

 

  10 

  

 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon any untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that, the Indemnifying Party shall pay for no more than two separate sets of
counsel for all Indemnified Parties and such legal counsel shall be selected by
the Required Holders. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

  11 

  

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (i) no Person involved in
the sale of Registrable Securities which Person is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) no Holder shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the proceeds actually
received by such Holder from the sale of the Registrable Securities subject to
the Proceeding exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 

  12 

  

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6. Reports Under the Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 or any other similar rule or regulation of the
SEC that may at any time permit the Holders to sell Registrable Securities of
the Company to the public without registration, the Company agrees, for so long
as Registrable Securities are outstanding and held by the Holders, to:

 

(a) make and keep public information available, as those terms are understood,
defined and required in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, such information as may be reasonably and customarily
requested to permit the Holders to sell such securities pursuant to Rule 144
without registration.

 

7. Assignment of Registration Rights. The rights under this Agreement shall be
automatically assignable by the Investors to any permitted transferee of all or
any portion of such Investor’s Registrable Securities if: (i) the Investor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within five (5) Business Days
after such assignment; (ii) the Company is, within five (5) Business Days after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act or applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement.

 

  13 

  

 

8. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in a Registration Statement other than the Registrable
Securities, and the Company shall not during the Effectiveness Period enter into
any agreement providing any such right to any of its security holders.

 

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

 

  14 

  

 

(f) Amendments and Waivers. Provisions of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Required Holders. Any amendment or waiver effected in accordance
with this Section 8(f) shall be binding upon each Investor and the Company. No
such amendment shall be effective to the extent that it applies to less than all
of the Holders. No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of this Agreement unless
the same consideration also is offered to all of the parties to this Agreement.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
certain Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates.

 

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered if delivered in accordance with Section
6.3 of the Purchase Agreement.

 

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.

 

(i) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or email transmission,
such signature shall create a valid binding obligation of the party executing
(or on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile or email signature were the original thereof.

 

(j) Mediation; Arbitration; Governing Law. In the event of a dispute between any
of the Parties arising under or relating in any way whatsoever to this
Agreement, the disputing Parties shall attempt to resolve it through good faith
negotiation. If the dispute is not resolved through such negotiation, then the
disputing Parties shall attempt to resolve it through mediation in the State of
Pennsylvania, with a neutral, third-party mediator mutually agreed upon by the
disputing Parties. Unless otherwise agreed by the disputing Parties, the costs
of mediation shall be shared equally. If the dispute is not resolved through
mediation, then upon written demand by one of the disputing Parties it shall be
referred to a mutually agreeable arbitrator. The arbitration process shall be
conducted in accordance with the laws of the United States of America and the
Commonwealth of Pennsylvania, except as modified herein. Venue for the
arbitration hearing shall be the State of Pennsylvania. All remedies, legal and
equitable, available in court shall also be available in arbitration. The
arbitrator’s decision shall be final and binding, and judgment may be entered
thereon in a court of competent jurisdiction. This Agreement shall be
interpreted and enforced in accordance with the laws of the United States of
America and the Commonwealth of Pennsylvania, without regard to conflict of law
principles thereof. In any dispute arising out of or relating in way whatsoever
to this Agreement, including arbitration, the substantially prevailing Party
shall be entitled to recover its costs and attorney fees from the other
disputing Parties.

 

  15 

  

 

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(l) Entire Agreement. This Agreement, the other Transaction Documents (as
defined in the Purchase Agreement) and the instruments referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(n) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of each other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein or in any Transaction Document, and no action taken by any
Holder pursuant thereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement or any other Transaction Document. Each Holder acknowledges that no
other Holder will be acting as agent of such Holder in enforcing its rights
under this Agreement. Each Holder shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Holders has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Holders and not
because it was required or requested to do so by any Holder.

 

[Signature Page Follows]

 

  16 

  

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  COMPANY:         ICTV BRANDS INC.         By: /s/ Richard Ransom   Name:
Richard Ransom   Title: President         INVESTORS:         The Investors
executing the Signature Page in the form attached hereto as Annex C and
delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 

   

  

 

Annex C

 

Registration Rights Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Registration Rights Agreement
(the “Agreement”), between the undersigned, ICTV Brands Inc. a Nevada
corporation (the “Company”), and the other parties thereto, in or substantially
in the form furnished to the undersigned and (ii) purchase the securities of the
Company appearing below, hereby agrees to purchase such securities from the
Company as of the Closing and further agrees to join the Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of January 23,
2017.

 

  Name of Investor:         LeoGroup Private Debt Facility, L.P.         If a
partnership, corporation, trust or other business entity:         By: /s/
Matthew J. Allain   Name: Matthew J. Allain   Title: Manager         If an
individual:

 

                         ADDRESS FOR NOTICE:                           Tel:    
Fax:           DELIVERY INSTRUCTIONS:   (if different from above)              
            Tel:  

 

   

  

 

Annex C

 

Registration Rights Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Registration Rights Agreement
(the “Agreement”), between the undersigned, ICTV Brands Inc. a Nevada
corporation (the “Company”), and the other parties thereto, in or substantially
in the form furnished to the undersigned and (ii) purchase the securities of the
Company appearing below, hereby agrees to purchase such securities from the
Company as of the Closing and further agrees to join the Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of January 23,
2017.

 

  Name of Investor:                     Sandra F. Pessin         If a
partnership, corporation, trust or other business entity:         By:     Name:
    Title:           If an individual:         /s/ Sandra F. Pessin        
ADDRESS FOR NOTICE:

 

                          Tel:     Fax:  

 

  DELIVERY INSTRUCTIONS:   (if different from above)                           
          Tel:  

 

   

  

 

Annex C

 

Registration Rights Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Registration Rights Agreement
(the “Agreement”), between the undersigned, ICTV Brands Inc. a Nevada
corporation (the “Company”), and the other parties thereto, in or substantially
in the form furnished to the undersigned and (ii) purchase the securities of the
Company appearing below, hereby agrees to purchase such securities from the
Company as of the Closing and further agrees to join the Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of January 23,
2017.

 

  Name of Investor:       Brian L. Pessin       If a partnership, corporation,
trust or other business entity:         By:     Name:     Title:      
               If an individual:         /s/ Brian L. Pessin         ADDRESS FOR
NOTICE:

 

                              Tel:     Fax:  

 

  DELIVERY INSTRUCTIONS:   (if different from above)                           
    Tel:  

 

   

  

 

Annex A

 

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions. These sales
may be at fixed or negotiated prices. The Selling Stockholders may use any one
or more of the following methods when selling shares:

 

  ● ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;         ● block trades in which the broker-dealer will
attempt to sell the shares as agent but may position and resell a portion of the
block as principal to facilitate the transaction;         ● purchases by a
broker-dealer as principal and resale by the broker-dealer for its account;    
    ● an exchange distribution in accordance with the rules of the applicable
exchange;         ● privately negotiated transactions;         ● through the
writing of options on the shares;         ● to cover short sales made after the
date that this Registration Statement is declared effective by the Commission;  
      ● broker-dealers may agree with the Selling Stockholders to sell a
specified number of such shares at a stipulated price per share;         ● a
combination of any such methods of sale; and         ● any other method
permitted by applicable law.

 

The selling stockholders may also sell shares under Rule 144 of the Securities
Act of 1933, as amended (the “Securities Act”), if available, rather than under
this prospectus. The selling stockholders shall have the sole and absolute
discretion not to accept any purchase offer or make any sale of shares if it
deems the purchase price to be unsatisfactory at any particular time.

 

The selling stockholders, alternatively, may sell all or any part of the shares
offered in this prospectus through an underwriter. The selling stockholders have
not entered into any agreement with a prospective underwriter and there is no
assurance that any such agreement will be entered into.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

   

  

 

The selling stockholders or their respective pledgees, donees, transferees or
other successors in interest, may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers. Such broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling stockholders and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal or both in amounts to be negotiated. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that a selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then existing market
price. We cannot assure that all or any of the shares offered in this prospectus
will be issued to, or sold by, the selling stockholders. The selling
stockholders and any brokers, dealers or agents, upon effecting the sale of any
of the shares offered in this prospectus, may be deemed to be “underwriters” as
that term is defined under the Securities Act, the Exchange Act and the rules
and regulations of such acts. In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the shares purchased by
them may be deemed to be underwriting commissions or discounts under the
Securities Act.

 

In connection with the sale of our common stock, the selling stockholders may
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the common stock in the
course of hedging the positions they assume. The selling stockholders may also
sell shares of our common stock short and deliver these securities to close out
their short positions, or loan or pledge the common stock to broker-dealers that
in turn may sell these securities. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholders and any other persons participating in the sale or
distribution of the shares will be subject to applicable provisions of the
Exchange Act, and the rules and regulations under such act, including, without
limitation, Regulation M. These provisions may restrict certain activities of,
and limit the timing of purchases and sales of any of the shares by, the selling
stockholders or any other such person. In the event that any of the selling
stockholders are deemed an affiliated purchaser or distribution participant
within the meaning of Regulation M, then the selling stockholders will not be
permitted to engage in short sales of common stock. Furthermore, under
Regulation M, persons engaged in a distribution of securities are prohibited
from simultaneously engaging in market making and certain other activities with
respect to such securities for a specified period of time prior to the
commencement of such distributions, subject to specified exceptions or
exemptions. In addition, if a short sale is deemed to be a stabilizing activity,
then the selling stockholders will not be permitted to engage in a short sale of
our common stock. All of these limitations may affect the marketability of the
shares.

 

   

  

 

If a selling stockholder notifies us that it has a material arrangement with a
broker-dealer for the resale of the common stock, then we would be required to
amend the registration statement of which this prospectus is a part, and file a
prospectus supplement to describe the agreements between the selling stockholder
and the broker-dealer.

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

We are required to pay all fees and expenses incident to the registration of the
shares, including fees and disbursements of counsel to the selling stockholders,
but excluding brokerage commissions or underwriter discounts.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

   

  

 

Annex B

 

ICTV BRANDS INC.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”) of ICTV
Brands Inc., a Nevada corporation (the “Company”), understands that the Company
has filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, among the Company and the Investors named therein (the “Registration
Rights Agreement”). A copy of the Registration Rights Agreement is available
from the Company upon request at the address set forth below. All capitalized
terms used and not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Securityholder                     (b) Full
Legal Name of Registered Holder (if not the same as (a) above) through which
Registrable Securities Listed in Item 3 below are held:                     (c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):            

 

2. Address for Notices to Selling Securityholder:

 

_______________________________________________________________________________________________
_______________________________________________________________________________________________
_______________________________________________________________________________________________
Telephone:______________________________________________________________________________________
Fax:____________________________________________________________________________________________
Contact
Person:___________________________________________________________________________________

 

   

  

 

3. Beneficial Ownership of Registrable Securities:

 

Type and Principal Amount of Registrable Securities beneficially owned:

 

           

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?           Yes [  ]           No [  ]        
Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.         (b) Are you an
affiliate of a broker-dealer?           Yes [  ]           No [  ]         (c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?           Yes [  ]           No [  ]         Note: If
no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.       Except as set forth below in this Item 5, the undersigned
is not the beneficial or registered owner of any securities of the Company other
than the Registrable Securities listed above in Item 3.

 

  Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:                

 

   

  

 

6. Relationships with the Company:       Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (owners of 5% of more of the equity securities of the undersigned) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.      
State any exceptions here:

 

                       

 

7. The Company has advised each Selling Stockholder that it is the view of the
Commission that it may not use shares registered on the Registration Statement
to cover short sales of Common Stock made prior to the date on which the
Registration Statement is declared effective by the Commission, in accordance
with 1997 Securities and Exchange Commission Manual of Publicly Available
Telephone Interpretations Section A.65. If a Selling Stockholder uses the
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under the
Registration Statement.

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and related prospectus. Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Securityholder in the
Registration Statement and the related prospectus.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus. The undersigned hereby elects to include the
Registrable Securities owned by it and listed above in Item 3 (unless otherwise
specified in Item 3) in the Registration Statement.

 

   

  

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:     Beneficial Owner: ___________________________                 By:
                                                      Name:         Title:  

 

PLEASE EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:

 

  BEVILACQUA PLLC   1629 K Street, NW, Suite 300   Washington, DC 20006  
Attention: Andrea Schroepfer   Email: andrea@bevilacquapllc.com

 

   

  

 

Annex C

 

Registration Rights Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Registration Rights Agreement
(the “Agreement”), between the undersigned, ICTV Brands Inc. a Nevada
corporation (the “Company”), and the other parties thereto, in or substantially
in the form furnished to the undersigned and (ii) purchase the securities of the
Company appearing below, hereby agrees to purchase such securities from the
Company as of the Closing and further agrees to join the Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
________________, 2017.

 

  Name of Investor:             If a partnership, corporation, trust or other
business entity:         By:     Name:                 Title:           If an
individual:                     ADDRESS FOR NOTICE:

 

                              Tel:     Fax:  

 

  DELIVERY INSTRUCTIONS:   (if different from above)                            
        Tel:  

 

   

  

 

Schedule A

 

SCHEDULE OF INVESTORS

 

Name  Investment Amount   Number of Shares  LeoGroup Private Debt Facility,
L.P.  $1,500,000.00    4,411,765  Sandra F. Pessin  $1,200,000.00    3,529,412 
Brian L. Pessin  $300,000.00    882,353  TOTALS  $3,000,000.00    8,823,530 

 

   

  

 